 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
     JEAN R.,
 7
                                 Plaintiff,            CASE NO. C18-0936-RAJ
 8

 9           v.
                                                       ORDER OF REMAND
10   NANCY A. BERRYHILL, Deputy
     Commissioner of Social Security for
11   Operations,

12                               Defendant.

13
            The Court has reviewed the entire record, including the Administrative Record, the
14
     memoranda of the parties, and the Report and Recommendation of United States
15
     Magistrate Judge Mary Alice Theiler. It is therefore ORDERED:
16          (1)   The Court adopts the Report and Recommendation;
17          (2)   The Court REMANDS this matter for further administrative proceedings;
     and,
18
            (3)   The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.
19

20          DATED this 9th day of July, 2019.

21

22
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
23

     ORDER OF REMAND
     PAGE - 1
